DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group III, Claims 1-14 and 17, drawn to a single cell assay for determining the effect of chromosomal contact on the transcriptional activity of at least one gene of interest by using a TALE nuclease in the reply filed on 07/07/2020 is acknowledged.  The traversal is on the ground(s) that the claims do not show a search burden.  This was found persuasive and the search and examination has been extended to claims 15, 16, 18 and 19 reciting the use of a meganuclease, zinc finger nuclease, BUD1 nuclease, and CRISPR/Cas complex, respectively, in the single cell assay.  Claims 1-19 are currently under examination on the merits.

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reasons discussed below. See MPEP 2422 for guidance regarding nucleotide and/or amino acid sequence disclosures in patent applications.
MPEP 2422.02 states “when a sequence is presented in a drawing, the sequence must still be included in the sequence listing if the sequence falls within the definition set forth in 37 CFR 1.821(a), and the sequence identifier ("SEQ ID NO:X") must be used, either in the drawing or in the Brief Description of the Drawings”.
In the instant case, the figures contains nucleotide and/or amino acid sequences that have not been properly identified by their SEQ ID NO either in the drawings or in the Brief Description of the Drawings (see Figs. 11, 21, 27, 32, 36, 41).

Claim Objections
Claim 9 objected to because of the following informalities:  
“alocation” in line 1, “achromosomal” in line 2, and “alocation” on line 3 is misspelled.
Appropriate correction is required.

Drawings
The drawings are objected to because figure numbers must be preceded by the abbreviation “FIG.”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claims recite an assay which is interpreted as a method; however the claims do not recite any active steps.  The claim also recite intended use statements for the assay, i.e. “for determining”, for the site-specific nuclease, i.e. “for inducing”, and for the immunofluorescent probe or recombinant protein, i.e. “for detecting”; and the functional limitation of “capable of hybridizing” for the fluorescent oligonucleotide probe.  The recitations as states are not sufficient to require these activities, as long as the products are capable of performing those activities. Therefore it is unclear if the claims are directed to a product or a method of using products.  The lack of clarity renders the claim indefinite.
Regarding claim 1 recites “the presence or absence of fluorescence”.  It is unclear if this fluorescence is related to the fluorescence from the immunofluorescent probe or the fluorescent oligonucleotide probe.  The lack of clarity renders this claim indefinite.
Claim 2 recites “wherein transcriptional activity of the at least one gene of interest may be abrogated by”.  It is unclear what this limitation required.  The recitation of a gene being “abrogated 
Claim 4 recites “transcriptional activity” and depends from claim 1.  It is unclear if how this ‘transcriptional activity’ relate to the ‘transcriptional activity’ of claim 1. It is unclear if they are the same or different.  The lack of clarity renders this claim indefinite.
Claim 7 recites “wherein the site-specific nuclease is delivered to the cell by transfection of the cell with a vector encoding the site-specific nuclease and wherein the site-specific nuclease is endogenously expressed in the cell or wherein the site-specific nuclease is exogenously expressed and delivered to the cell”.  It is unclear how the site specific nuclease is endogenously expressed or exogenously expressed and delivered to the cells if the cells are transfected with a vector encoding the site-specific nuclease, thereby delivering the nuclease to the cell before expression.  The lack of clarity renders this claim indefinite.
All claims not individually mentioned are also rejected as they depend from claim 1, a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 18 requires that the site specific nuclease is a BUD1 nuclease. 
The specification does not adequately describe the identifying characteristics of a BUD1 nuclease which includes a sequence, structure, function, or how to make and use the nuclease.  The specification does recite “BUD1” as it relates to a possible site specific nuclease for use in the invention on page 7, 8, and 54; however no other information is provided for the BUD 1 nuclease.
Additionally, there are no disclosure in the prior art regarding the identifying characteristics, such as amino acid or gene sequence, of BUD1 nuclease.  The specification disclose that Li et. al. 2011 teaches the use of site-specific nucleases to induce double strand break within the regulatory site; however Li et. al. 2011 does not provide any guidance as it related to BUD1 nuclease.  Yang (Yang. Q Rev Biophys. 2011 February; 44(1): 1–93) teaches that structures and catalytic mechanisms of RNA and DNA nucleases are greatly varied and complex and that nuclease activities are strictly regulated by stringent substrate specificity [pg. 2 para 2].  Therefore it is highly unpredictable what the nuclease activity of BUD1 would be given the lack of guidance from the spec and the art.
Accordingly, in view of the limited amount of guidance provided by the specification and in the art, one of ordinary skill in the art would conclude that applicant was not in possession of the identifying characteristics of the BUD1 nuclease.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 9, and 11-14 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et. al. 2012 Cell 148, pg. 84-98) in view of Oishi (US 20130198897A1), Fujii (Fujii et. al. 2013. .  
Regarding claim 1, 4, 6, 9, and 16, Li teaches that cell specific chromatin interactions (i.e. chromatin contact) can provide structural frameworks for cell-specific transcription and suggests significant enrichment of enhancer-promoter interactions for cell-specific functions by mapping structural frameworks for cell-specific transcription, and suggested significant enrichment of enhancer-promoter interactions for cell-specific functions [abstract].  Li teaches that RNAPII-bound multigene complex at the GREB1 locus partially overlaps with the ERα bound chromatin loops, suggesting that this interaction complex, in part, is associated with ERα.  Li designed experiments to knock down ERα in MCF7 cells and monitored the alteration of chromatin interactions and gene transcription in the GREB1 multigene complex, i.e. a single cell assay for determining the effect of chromosomal contact on the transcriptional activity of the GREB1 gene (pg. 89, col. 1, para 1).  Li teaches the use of DNA Fluorescence in situ hybridization (FISH), fluorescent labeled DNA probe that hybridize to target sequences in cells,  to validate intrachromosomal and interchromosomal interactions [pg. 85, col. 1, para 3].
Li do not teach a site-specific nuclease for inducing a double stranded break in at least one region of chromatin or DNA engaged in chromosomal contact in the cell.
Oishi teaches targeting genes and genomes and modifying the activity of enzymes and protein expression in plant cells [abstract].  Oishi teaches the use of a zinc finger nuclease to introduce a double stranded break in a regulatory region, a coding region, or a non-coding region of a genomic DNA sequence of a glycosyltransferase gene which leads to a reduction, inhibition, or substantial inhibition of the level of expression of the gene (regarding claim 4) [0172], where the zinc finger nuclease selectively bind target sites in the gene sequence [0163].  Oishi teaches that the modification of a genomic nucleotide sequence according to the invention can be characterized as follows: after the coding region of a glycosyltransferase is targeted for modification in plant cells, 
Li do not teach an immunofluorescent probe or a recombinant protein expressing a fluorescent label for detecting the site of the double stranded break.  
Fujii teaches that immunostaining of an anti-phospho-histone H2A.X (γH2AX) monoclonal antibody, a marker of DNA double-strand-breaks [pg. 5, col. 2, para 1], can be used to visualize and identify DNA double strand breaks [Fig. 3C]. 
While Li teaches the use of DNA FISH, Li do not teach the use of FISH to recognize RNA transcripts.
Wada teaches that transcription can be measured by RNA FISH using oligonucleotide probes able to detect a single transcript [pg. 18358, col. 2, para 1].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the assay of Li to contain the zinc finger site specific nuclease for inducing a double stranded break in the ERα bound chromatin loops (i.e. one region of chromatin or DNA engaged in chromosomal contact in the cell; a site within a DNA loop that engages in intra- or inter-chromosomal contact).  This modification would amount to a simple substitution of the siRNA, which knocked down the ERα expression thereby preventing binding of the ERα to the ERα bound chromatin loop and disrupting transcriptional activity in the GREB1 multigene complex, with the zinc finger nuclease which will introduce a DSB in the ERα bound chromatin loop thereby preventing the preventing binding of the ERα to the ERα bound chromatin loop and disrupting transcriptional activity in the GREB1 multigene complex.  One of ordinary skill would be motivated to make this modification for the advantage of evaluating the effect that the interaction between the ERα bound chromatin loop and the RNAPII-bound multigene complex has on the GREB1 multigene complex transcription using a nuclease.  Both the siRNA and the zinc finger nuclease are both known in the art to disrupt gene expression as well as disrupt chromatin contact, therefore both would have an effect in the chromatin interactions between the chromatin loop and the multigene complex and would perturb the transcriptional activity in the GREB1 multigene complex.  It would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the assay of Li to use the anti-phospho-Histone H2A.X (γH2AX) monoclonal antibody followed by a fluorescent anti-mouse IgG for identifying the double stranded break caused by the nuclease. One of ordinary skill would be motivated to make this modification for the advantage of validating the nuclease activity and for the advantage of using the presence of the fluorescence of the bound γH2AX to indicate a disruption in chromosomal interactions between the chromatin loops and the RNAPII-bound multigene complex which leads to a disruption of gene transcription in the GREB1 multigene complex.  In addition is would have also been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the 
Regarding claim 2, the teachings of Li, Oishi, Fujii and Wada are discussed above as applied to claim 1.  Li teaches the loss of the structural integrity of the ERα bound chromatin loop disrupted chromatin interaction loops at the GREB1 locus [pg. 89, col. 1, para 1].
Regarding claim 3, Li teaches interchromosomal and intrachromosomal RNAPII-Associated interactions [pg. 85, col. 1, para 3].
Regarding claim 5 and 12-14, the teachings of Li, Oishi, Fujii and Wada are discussed above as applied to claim 1.  Li teaches that many promoters in the multigene complex can cooperatively regulate the activity of other promoters with which they interact.  Li teaches that with such promoter-promoter interactions, we speculate that genetic error at one particular promoter might also propagate to other promoters and hence could lead to pleiotropic consequences depending on the interaction network within a cell type [pg. 93, col. 2, last paragraph].  Li provides insight into the 3D interplay of active promoters as well as regulatory regions and suggest an architectural model in which related genes in mega-base range are organized for efficient and potentially cooperative transcription [pg. col. 1, para 2].  Li also characterizes the RNAPII-associated chromatin models (basal promoters, single-gene and multigene complexes) for structural features (genomic property), functional output (transcription activity), and epigenomic marks (chromatin state) to understand how looping structures influence transcriptions.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the assay where the enhancer and/or promoter is perturbed, a site within a chromatin or DNA loop that engages in intra- or inter-chromosomal contact is perturbed, or a regulatory site within a 
Regarding claim 7, Li teaches the transfection of vectors into MCF7 cells [pg. 95, col.2, para 6].  Oishi teaches the vector comprising both zinc finger nuclease expression cassettes is introduced into cells using standard methods described in the art [0529].  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the assay wherein the site-specific nuclease is delivered to the cell by transfection of the cell with a vector encoding the site-specific nuclease wherein the site specific nuclease is expressed in the cell. 
Regarding claim 11, Li study provides insights into transcription regulation by three-dimensional chromatin interactions for both housekeeping and cell-specific genes in human cells [abstract].

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et. al. 2012 Cell 148, pg. 84-98) in view of Oishi (US 20130198897A1), Fujii (Fujii et. al. 2013. Nucleic Acids Research, 2013, Vol. 41, No. 20 pgs. 1-9), and Wada (Wada et. al. 2009 106(43) 18357-18361) as applied to claim 1, and further in view of Xiao (Xaio et. al. 2009. Nature 57, pgs. 57-62).
The teachings of Li, Oishi, Fujii and Wada are discussed above as applied to claim 1 as similarly apply to claim 8.    Fujii teaches that immunostaining of an anti-phospho-histone H2A.X (γH2AX) monoclonal antibody, a marker of DNA double-strand-breaks [pg. 5, col. 2, para 1], can be used to visualize and identify DNA double strand breaks [Fig. 3C]. The obviousness of detecting the DNA double-strand break using the monoclonal antibody of Fujii is discussed above as applied to claim 1.
Fujii does not teach whether H2AX is involved in DNA damage repair.
However, Xiao teaches that during the double-strand break response, mammalian chromatin undergoes reorganization demarcated by H2A.X Ser 139 phosphorylation (γ-H2A.X) [abstract].  Xiao teaches that X2A.X is involved in DNA damage repair after showing that class-switch recombination and spermatogenesis are also defective in H2A.X-deficient mice [pg. 57, col. 1, para 1].  Xiao teaches the use of γ-H2A.X antibodies to stain cells with DNA damage [Fig. 4].  Therefore the combined method of Li, Oishi, Fujii and Wada teaches wherein the immunofluorescent probe is an antibody which binds to at least one of the proteins involved in the cellular repair process of a double strand break in the cell.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et. al. 2012 Cell 148, pg. 84-98) in view of Oishi (US 20130198897A1), Fujii (Fujii et. al. 2013. Nucleic Acids Research, 2013, Vol. 41, No. 20 pgs. 1-9), and Wada (Wada et. al. 2009 106(43) 18357-18361) as applied to claim 1, and further in view of Jones (Jones. et. al. 2011. Nature Methods. 8(6) 449-505)
The teachings of Li, Oishi, Fujii and Wada are discussed above as applied to claim 1 as similarly apply to claim 10.    
Li, Oishi, Fujii and Wada do not teach wherein location of the hybridized fluorescent oligonucleotide probe in the cell is observable by imaging in three dimensions.  
Jones teaches the use of 3D super-resolution fluorescence imaging of live cells with high spatiotemporal resolution (abstract).  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the assay of Li wherein location of the hybridized fluorescent oligonucleotide probe in the cell is observable by 3D super-resolution fluorescence imaging.  One of ordinary skill would be motivated to make this modification for the advantage of achieving high spatiotemporal resolution of live cells from the assay.

Claim 15, 17 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li (Li et. al. 2012 Cell 148, pg. 84-98) in view of Oishi (US 20130198897A1), Fujii (Fujii et. al. 2013. Nucleic Acids Research, 2013, Vol. 41, No. 20 pgs. 1-9), and Wada (Wada et. al. 2009 106(43) 18357-18361) as applied to claim 1 and 6, and further in view of Zhang (US 20140179770 A1).
The teachings of Li, Oishi, Fujii and Wada are discussed above as applied to claim 1 and 6 as similarly apply to claims 15-16 and 19.    Li, Oishi, Fujii and Wada do not teach meganuclease, zinc finger nuclease, or CRISPR/Cas9 as a site-specific nuclease for inducing a double stranded break.
Zhang teaches that ZFNs, TALENs and CRISPR/Cas9 are all involved in genome editing by stimulating double stranded breaks at the target genomic loci [0897].  Zhang also teaches that methods which related to meganuclease variants, to cleave a target sequence may also be modified to for the CRISPR Cas system of the present invention which used Cas9 for genome editing; thereby demonstrating that meganucleases can CRISPR/Cas9 can both be used to create double stranded breaks for genome editing.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified assay of Li as discussed above to use meganuclease, ZFN, TALE nuclease, or CRISPR/Cas9 nuclease for the purpose introducing double stranded breaks for genome editing giving Zhang’s teaching that any of the known targeting endonucleases will introduce the DSB  This modification would amount to a simple substitution of one known nuclease known to cause double stranded breaks for another.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636